*551The arbitration award was not marked by manifest disregard of the law, as there was no showing that the arbitrators had ignored or refused to apply a governing legal principle that was well defined, explicit, and clearly applicable to the case (see Wien & Malkin LLP v Helmsley-Spear, Inc., 6 NY3d 471, 481 [2006]). Nor has respondent established that the award was irrational or violative of a strong public policy (see Kalyanaram v New York Inst. of Tech., 79 AD3d 418, 419 [2010], lv denied 17 NY3d 712 [2011]). Concur — Mazzarelli, J.E, Andrias, DeGrasse, Richter and Abdus-Salaam, JJ.